Citation Nr: 1437380	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-27 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a claimed right knee disability as well as a service-connected right knee scar.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a claimed right knee disability as well as a service-connected right knee scar.

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to a claimed right knee disability as well as a service-connected right knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions rendered in July 2011 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The record before the Board consists of the Veteran's paper claims file as well as electronic records in programs known as Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran essentially contends that his current right knee disability, manifested by pain, instability, and osteoarthritis, began during service and that he has experienced a continuity of symptomatology since that time.  In his April 2011 claim and written statements of record, the Veteran asserted that he injured his right knee during service while moving a missile.  He reported that he has a six inch scar from when his knee was pinned between the side of his assigned ship and a missile that was on a wheeled carrier.  The Veteran indicated that he went to sick bay, that a Navy Corpsman bandaged his lacerated knee, that his knee was then swollen around the knee joint with fluid, and that it took several weeks for the swelling to recede.  He commented that he has had frequent right knee instability for several years.

In additional written statements of record, the Veteran reported that his chiropractor told him his right knee instability caused his hips to be misaligned and that that misalignment had caused back and neck pain.  In an August 2014 informal hearing presentation, the Veteran's representative further asserted that the Veteran's bilateral hip, lumbar spine, and cervical spine disabilities were caused by or aggravated by his service-connected right knee scar disability.  

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was listed as GMG-0000 (Gunner's Mate).  The related civilian occupation was listed as Ordnance Mechanic.  The Veteran's lower extremities were marked as normal on clinical evaluation in the Veteran's February 1966 service entrance examination report.  In a February 1966 Report of Medical History document, the Veteran reported having a torn ligament in his right leg in the past.  The Veteran's lower extremities were again marked as normal on clinical evaluation in the Veteran's January 1970 service release examination report.  However, the examiner did note that the Veteran had a three inch scar on his right knee.  Service treatment records were negative for evidence of any disorder of the hips, lumbar spine, or cervical spine.

In a July 2011 statement, the Veteran clarified that he sustained only a bruised right lower extremity during high school and had no torn ligaments.  At that time, the Veteran submitted pictures from his time in service, including images depicting movement of large ordnance on the decks of a ship.  

VA treatment notes dated in August 2011 showed complaints of chronic lower lumbar spine pain and right knee pain, especially with kneeling and walking up stairs.  On physical examination, there was right knee crepitation on movement.  Ligaments were noted to all appear to be otherwise stable.  The examiner noted that the Veteran had hit the knee in service and had a small well-healed laceration over the surface of the patella.  An August 2011 VA right knee X-ray report noted complaints of right knee pain and revealed normal findings with no fracture, significant degenerative changes, or remarkable soft tissues.  An August 2011 VA lumbar spine X-ray report noted complaints of low back pain and revealed multilevel moderate to advanced degenerative disc disease and facet arthropathy.  In an additional August 2011 VA treatment record, the examiner noted that the Veteran's X-rays disclosed that the knee joint itself looked quite good.  However, the examiner commented that the Veteran's X-rays disclosed some mild scoliosis of the lumbar spine with degenerative disc disease, which he was sure was causing the Veteran's low back pain.  It was further noted that the Veteran's right hip was a little bit shorter than the left hip.  The examiner reported that he thought the hip length disparity was the etiology of the Veteran's low back pain and may very well be the etiology of the Veteran's knee pain.

In a September 2011 VA examination report, the examiner listed a diagnosis of status post right knee laceration and contusion.  It was indicated that the Veteran had a scar on the anterior lateral aspect of the right knee.  The Veteran again recounted his in-service right knee laceration and contusion type injury, noting that his knee was bandaged, had fluid collection or a bruise, and did not cause him to lose any specific time from service duties.  The examiner highlighted that there was no documentation of a right knee injury or treatment in the Veteran's service records, but did comment that the Veteran's separation physical documented a right knee scar that would correspond to the described laceration injury aboard ship in 1968.  The Veteran reported that he had been experiencing gradually worsening pain and instability in the right knee in the last ten to 12 years.  The examiner indicated that there was no degenerative or traumatic arthritis documented in the right knee but some degree of crepitus and mild tenderness with right knee range of motion were present.  The examiner opined that the claimed right knee instability was less likely as not due to or the result of active service, to include any injury that occurred in the 1968 timeframe.  It was noted that there was simply a lack of evidence that his currently claimed symptoms as well as current physical findings of the right knee had their onset in service and demonstrated a continuity and persistence since that time. 

In a September 2011 decision, a Decision Review Officer granted entitlement to service connection for right knee scar, assigning a noncompensable rating, effective April 20, 2011.  Additional private treatment records dated in 2013 showed findings of right knee tricompartmental osteoarthritis.  VA treatment records dated in 2012 and 2013 revealed continued findings of right knee, low back, and neck pain.  According to an August 2013 VA treatment note, the Veteran indicated that he was followed by a chiropractor for his knees, hips, back, and neck. 

As an initial matter, additional evidence, to include VA and private treatment records pertinent to the matters on appeal, was added to the Veteran's record in May 2013, September 2013, and October 2013, subsequent to the issuance of the September 2011 statement of the case (SOC) and April 2012 SOC.  This new evidence has not been reviewed by the RO in conjunction with the issues on appeal, and the Veteran has not waived RO consideration of the additional evidence.  In an August 2014 informal hearing presentation, the Veteran's representative also did not provide a waiver of RO consideration for this additional evidence.  Accordingly, the Board must remand these issues for the purpose of having the originating agency readjudicate the matters and issue an appropriate supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304(c) (2013).

The record reflects that the Veteran has received treatment for his claimed disabilities at the VA Nebraska-Western Iowa Health Care System (VA NWIHCS), Grand Island Division.  However, as the claims file and electronic records only include treatment records dated up to August 2013 from the VA NWIHCS, all additional pertinent VA treatment records should be obtained.  Further development to obtain private treatment records from any chiropractor identified by the Veteran as well as from G. C., M. D. and T. S., M. D. at Hastings Orthopaedics, is also in order.

Finally, in light of the cumulative record discussed above, the Board finds the September 2011 VA examination reports to be inadequate for adjudicative purposes in regards to the claim for entitlement to service connection for a right knee disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the conclusions reached by the September 2011 VA examiner are now undercut by the recent findings of right knee osteoarthritis contained in the private treatment records associated with the record in 2013.  In addition, evidence of record does not directly address whether the Veteran has any hip, lumbar spine, and cervical spine disabilities that were caused or aggravated by any service-connected right knee scar disability.  Thus, the originating agency should arrange for the Veteran to be afforded another VA medical examination to determine the etiology of the Veteran's claimed right knee, bilateral hip, lumbar spine, and cervical spine disabilities.

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any records from the VA NWIHCS for the period from August 2013 to the present. Also of particular interest are private treatment records from any chiropractor identified by the Veteran as well as from G. C., M. D. and T. S., M. D. at Hastings Orthopaedics.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his claimed right knee, bilateral hip, lumbar spine, and cervical spine disabilities.  The claims file and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion with respect to each right knee disorder (other than the already service-connected scar) as to whether it is as least as likely as not (50 percent probability or greater) that the disorder began during service or is otherwise etiologically related to the Veteran's active service, to include his credibly asserted in-service right knee injury.  For each diagnosed hip, lumbar spine, and cervical spine disorder present during the period of the claims, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the disorder was caused or permanently worsened by any service-connected right knee disability.  

In doing so, the examiner should acknowledge and discuss the findings contained in the service treatment records as well as post-service VA and private treatment notes of record, the September 2011 VA examination report findings, and the Veteran's lay statements as to onset and etiology of his claimed disorders.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.
 
4.  The AOJ should also undertake any other development it determines to be warranted.
 
5.  Then, the AOJ should readjudicate the issues on appeal with consideration of all of the evidence added to the record since the September 2011 SOC.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

